   Case: 1:21-cv-00075-RWS Doc. #: 2 Filed: 05/10/21 Page: 1 of 2 PageID #: 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

DAMIAN HERRON,                   )
                                 )
          Plaintiff,             )
                                 )
     v.                          )                            No. 1:21-CV-75 RWS
                                 )
SCOTT COUNTY SHERIFF DEPARTMENT, )
                                 )
          Defendant.             )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon its own motion. Self-represented plaintiff Damian

Herron’s civil complaint for money damages was received by the Court for filing on March 3,

2021. ECF No. 1. However, plaintiff neither paid the $402 court filing fee nor filed a motion to

proceed in forma pauperis (or without prepayment of fees or costs), along with a certified copy of

his prison account statement. See 28 U.S.C. § 1915(a). As such, the Court will allow plaintiff

thirty (30) days to either pay the full filing fee or file his motion to proceed in forma pauperis and

account statement. His failure to do so in a timely manner will result in a dismissal of this action,

without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

motion to proceed in forma pauperis form for prisoners.

       IT IS FURTHER ORDERED that plaintiff must either pay the $402 filing fee or submit

a motion to proceed in forma pauperis within thirty (30) days of the date of this Order.
   Case: 1:21-cv-00075-RWS Doc. #: 2 Filed: 05/10/21 Page: 2 of 2 PageID #: 4




       IT IS FURTHER ORDERED that if plaintiff files a motion to proceed in forma pauperis,

he must also file a certified copy of his prison account statement for the six-month period preceding

the filing of the complaint.

       IT IS FINALLY ORDERED that if plaintiff fails to comply with this Order, the Court

will dismiss this action without prejudice. If the case is dismissed for non-compliance with this

Order, the dismissal will not count as a “strike” under 28 U.S.C. § 1915(g).

       Dated this 10th day of May, 2021.




                                                  RODNEY W. SIPPEL
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
